          Case 1:21-cv-00308-KBJ Document 20 Filed 04/09/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FACING FOSTER CARE IN ALASKA,
 et al.,
                        Plaintiffs,
        v.                                            Case No. 1:21-cv-308-KBJ
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,
                        Defendants.


                                      JOINT STATUS REPORT
       On February 9, 2021, the Court postponed until August 11, 2021, those portions of the U.S.

Department of Health and Human Services (“HHS”) regulation entitled Health and Human

Resources Grants Regulation, 86 Fed. Reg. 2,257 (Jan. 12, 2021), that amend 45 C.F.R.

§§ 75.101(f), 75.300(c), and 75.300(d). The Court further ordered that the Parties file a joint status

report by April 9, 2021, and every 60 days thereafter.

       As indicated in the Parties’ Stipulation, ECF No. 17, and consistent with Executive Order

13,988—which requires each agency to develop by April 30, 2021, a plan to carry out any actions

identified after reviewing the “agency actions” defined by Section 2(a) of that Order—HHS is

reviewing the challenged regulation. The Parties propose that, pursuant to the Court’s February 9,

2021, order, they file another joint status report by June 8, 2021.



Dated: April 9, 2021                                    Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        MICHELLE BENNETT
                                                        Assistant Branch Director

                                                        /s/ Jason C. Lynch
                                                        Jason C. Lynch (D.C. Bar No. 1016319)
                                                        Trial Attorney
                                                        United States Department of Justice


                                                  1
Case 1:21-cv-00308-KBJ Document 20 Filed 04/09/21 Page 2 of 3



                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants

                                    /s/ Robin Thurston _______________
                                  Robin Thurston (D.C. Bar No. 1531399)
                                  Kristen Miller (D.C. Bar No. 229627)
                                  Sean Lev (D.C. Bar No. 449936)
                                  Democracy Forward Foundation
                                  P.O. Box 34553
                                  Washington, DC 20043
                                  (202) 701-1782
                                  rthurston@democracyforward.org
                                  kmiller@democracyforward.org
                                  slev@democracyforward.org

                                  M. Currey Cook (NY Bar No. 4612834)**
                                  Lambda Legal Defense and Education Fund
                                  120 Wall St., 19th Fl.
                                  New York, New York 10005
                                  (212) 809-8585
                                  ccook@lambdalegal.org

                                  Sasha Buchert (OR Bar No. 070686)**
                                  Lambda Legal Defense and Education Fund
                                  1776 K Street, N.W., 8th Floor
                                  Washington, DC 20006-2304
                                  sbuchert@lambdalegal.org
                                  (202) 804-6245

                                  Peter T. Barbur (NY Bar No. 2260545)*
                                  Katherine D. Janson (NY Bar No.
                                  4404612)*
                                  Rebecca J. Schindel (NY Bar No.
                                  5528500)*
                                  Cravath, Swaine & Moore LLP
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, NY 10019
                                  (212) 474-1000
                                  pbarbur@cravath.com
                                  kjanson@cravath.com



                              2
Case 1:21-cv-00308-KBJ Document 20 Filed 04/09/21 Page 3 of 3



                                  rschindel@cravath.com

                                  Counsel for Plaintiffs
                                  * Pro hac vice applications filed
                                  **Pro hac vice applications forthcoming




                              3
